OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3486 Madison Mosaic Tax-Free Trust (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI 53711 (Address of principal executive offices)(Zip code) Pamela M. Krill Madison/Mosaic Legal and Compliance Department 550 Science Drive Madison, WI53711 (Name and address of agent for service) Registrant's telephone number, including area code: 608-274-0300 Date of fiscal year end: September 30 Date of reporting period: December 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1. Schedule of Investments. Madison Mosaic Tax-Free National Fund Portfolio of Investments –December 31, 2011(unaudited) LONG TERM MUNICIPAL BONDS - 98.4% Par Value Value (Note 1) Alabama - 2.5% Troy University, (ASSURED GTY) 4.125%, 11/1/23 Tuscaloosa Public Educational Building Authority, (ASSURED GTY) 6.375%, 7/1/28 Arizona - 3.0% City of Tempe AZ, 5%, 7/1/20 Glendale Western Loop 101 Public Facilites Corp, 6%, 7/1/24 Northern Arizona University, Certificate Participation (AMBAC) 5%, 9/1/23 Arkansas - 1.7% City of Fort Smith AR, (AGM) 5%, 10/1/21 Lake Hamilton School District No 5 of Garland County, General Obligation Ltd 3%, 4/1/21 Florida - 10.7% Emerald Coast Utilities Authority, (NATL-RE FGIC) 5%, 1/1/25 Highlands County Health Facilities Authority, 5%, 11/15/20 Lee County Industrial Development Authority, 5%, 11/1/28 Peace River/Manasota Regional Water Supply Authority, (AGM) 5%, 10/1/23 State of Florida, General Obligation (ST GTD) 4.75%, 6/1/35 Georgia - 6.6% Augusta-Richmond County Coliseum Authority, (CNTY GTD) 5%, 10/1/23 City of Atlanta GA, (AGM) 5.75%, 11/1/30 Emanuel County Hospital Authority, (AMBAC CNTY GTD) 4.3%, 7/1/17 Georgia State Road & Tollway Authority, 5%, 6/1/21 Gwinnett County Development Authority, Certificate Participation (NATL-RE) 5.25%, 1/1/18 Gwinnett County Development Authority, Certificate Participation (NATL-RE) 5.25%, 1/1/21 Private Colleges & Universities Authority, 5%, 9/1/38 Illinois - 6.1% County of Winnebago IL, General Obligation (NATL-RE) 5%, 12/30/24 Metropolitan Water Reclamation District of Greater Chicago, General Obligation Ltd 3%, 12/1/21 Regional Transportation Authority, (AMBAC GO OF AUTH) 7.2%, 11/1/20 Indiana - 5.6% Indianapolis Local Public Improvement Bond Bank, (ASSURED GTY) 5.5%, 1/1/38 Western Boone Multi-School Building Corp, General Obligation (AGM ) 5%, 1/10/20 Iowa - 0.7% City of Bettendorf IA, General Obligation 5%, 6/1/30 Kentucky - 0.4% Laurel County School District Finance Corp, (AGM SEEK) 4%, 6/1/16 Maryland - 2.3% Maryland State Transportation Authority, (Escrowed To Maturity) 6.8%, 7/1/16 Montgomery County Revenue Authority, 5%, 5/1/31 Massachusetts - 2.2% Massachusetts School Building Authority, (AGM) 5%, 8/15/23 Michigan - 5.2% Charles Stewart Mott Community College, General Obligation (NATL-RE) 5%, 5/1/18 Detroit City School District, General Obligation (FGIC Q-SBLF) 6%, 5/1/20 Redford Unified School District No 1, General Obligation (AMBAC Q-SBLF) 5%, 5/1/22 Mississippi - 3.5% Harrison County Wastewater Management District, (Escrowed To Maturity) (FGIC) 7.75%, 2/1/14 Harrison County Wastewater Management District, (Escrowed To Maturity) (FGIC) 8.5%, 2/1/13 Missouri - 3.1% City of O'Fallon MO, Certificate Participation (NATL-RE) 5.25%, 11/1/16 County of St Louis MO, (Escrowed To Maturity) 5.65%, 2/1/20 St Louis Industrial Development Authority, 6.65%, 5/1/16 New Jersey - 4.0% New Jersey State Turnpike Authority, (BHAC-CR FSA) 5.25%, 1/1/28 New Jersey State Turnpike Authority, (Escrowed To Maturity) (NATL-RE-IBC) 6.5%, 1/1/16 New York - 3.6% City of North Tonawanda NY, General Obligation 4%, 4/1/21 New York State Dormitory Authority, (BHAC-CR AMBAC) 5.5%, 7/1/31 Port Authority of New York & New Jersey, (GO OF AUTH) 5.375%, 3/1/28 North Carolina - 7.1% City of Raleigh NC, Certificate Participation 4.75%, 6/1/25 County of Dare NC, Certificate Participation (AMBAC) 5%, 6/1/23 North Carolina Medical Care Commission, (HUD SECT 8) 5.5%, 10/1/24 State of North Carolina, (ST APPROP) 4.5%, 5/1/27 University of North Carolina System, (NATL-RE) 5%, 10/1/15 Ohio - 1.7% County of Allen OH, 4.75%, 9/1/27 Pennsylvania - 4.4% Lehigh County General Purpose Authority, (NATL-RE GO OF HOSP) 7%, 7/1/16 Pennsylvania Higher Educational Facilities Authority, (NATL-RE) 5%, 4/1/20 South Carolina - 1.6% York County School District No 1, General Obligation (SCSDE) 5%, 3/1/27 Texas - 14.2% City of San Antonio TX, 5.125%, 5/15/29 City of Sugar Land TX, General Obligation Ltd 5%, 2/15/28 County of Harris TX, General Obligation Ltd (Prerefunded 10/01/18 @ 100) 5.75%, 10/1/24 Liberty Hill Independent School District, General Obligation (PSF-GTD) 5%, 8/1/26 Lower Colorado River Authority, (Escrowed To Maturity) (AMBAC) 6%, 1/1/17 Mueller Local Government Corp, 5%, 9/1/25 State of Texas, General Obligation 5%, 8/1/27 Sugar Land 4B Corp, (AGM) 4%, 2/15/19 Virginia - 4.6% City of Hopewell VA, General Obligation 5.875%, 7/15/34 Commonwealth of Virginia, General Obligation 5%, 6/1/27 Fairfax County Redevelopment & Housing Authority, 5%, 10/1/39 Henry County Public Service Authority, (AGM) 5.25%, 11/15/15 Virginia Housing Development Authority, 4.8%, 10/1/39 Washington - 2.0% Grays Harbor County Public Utility District No 1, (AGM) 5.25%, 7/1/24 Wisconsin - 1.6% State of Wisconsin, General Obligation 5%, 5/1/24 Wisconsin Health & Educational Facilities Authority, 5.25%, 10/1/21 TOTAL INVESTMENTS - 98.4% (Cost $29,159,470) NET OTHER ASSETS AND LIABILITIES - 1.6% TOTAL ASSETS - 100% AGM: Assured Guaranty Municipal Corp. AMBAC: AMBAC Indemnity Corp. - ASSURED GTY: Assured Guaranty BHAC-CR: Berkshire Hathaway Assuranty Corp. CNTY GTD: County Guaranteed FGIC: Financial Guaranty Insurance Co. FSA: Financial Security Assurance GO OF AUTH: General Obligation of the Authority GO OF HOSP: General Obligation of the Hospital District HUD SECTION 8: HUD Insured Multifamily Housing IBC: Insured Bond Certificate NATL-RE: National Public Finance Guarantee Corp. PSF GTD: Permanent School Fund Guaranteed Q-SBLF: Qualified School Board Loan Fund SCSDE: South Carolina School District-Enhanced (State of SC's Intercept program) SEEK: Support Education Excellence in Kentucky (State of KY's school district enhancement program for low income communities) ST APPROP: State Appropriations ST GTD: State Guaranteed See Notes to Portfolio of Investments Madison Mosaic Virginia Tax-Free Fund Portfolio of Investments –December 31, 2011(unaudited) LONG TERM MUNICIPAL BONDS - 98.2% Par Value Value (Note 1) Airport - 0.5% Capital Region Airport Commission, (AGM) 5%, 7/1/20 Development - 5.4% Loudoun County Industrial Development Authority, 5%, 6/1/31 Prince William County Industrial Development Authority, 5.25%, 2/1/18 Education - 11.4% Lexington Industrial Development Authority, 4.25%, 12/1/20 Prince William County Industrial Development Authority, 5%, 10/1/18 University of Virginia, 5%, 6/1/40 Virginia College Building Authority, 5%, 4/1/16 Virginia College Building Authority, 5%, 9/1/26 Virginia College Building Authority, (ST APPROP) 5%, 2/1/29 Virginia College Building Authority, (ST APPROP) 5%, 2/1/23 Virginia Polytechnic Institute & State University, (AMBAC) 5%, 6/1/14 Virginia Public School Authority, 5%, 8/1/27 Virginia Public School Authority, 5%, 12/1/18 Facilities - 14.7% Gloucester County Industrial Development Authority, (NATL-RE) 4.375%, 11/1/25 Henrico County Economic Development Authority, 5%, 10/1/18 Newport News Economic Development Authority, 5%, 7/1/25 Northwestern Regional Jail Authority, (NATL-RE) 5%, 7/1/19 Prince William County Park Authority, 4%, 4/15/24 Roanoke County Economic Development Authority, (ASSURED GTY) 5%, 10/15/16 Stafford County & Staunton Industrial Development Authority, (NATL-RE) 4.5%, 8/1/25 Stafford County & Staunton Industrial Development Authority, (XLCA) 5%, 8/1/21 Virginia Public Building Authority, 5.25%, 8/1/23 General - 6.1% Fairfax County Economic Development Authority, (NATL-RE) 5.25%, 9/1/19 County of Prince William VA, Certificate Participation (AMBAC) 5%, 6/1/22 Puerto Rico Public Finance Corp, (Escrowed To Maturity) (AMBAC) 5.5%, 8/1/27 Virgin Islands Public Finance Authority, (NATL-RE FGIC) 5%, 10/1/23 General Obligation - 14.0% City of Alexandria VA, General Obligation 5%, 1/1/16 County of Arlington VA, General Obligation 5%, 1/15/25 County of Henrico VA, General Obligation (Prerefunded 12/01/18 @ 100) 5%, 12/1/24 County of Henrico VA, General Obligation 5%, 7/15/25 City of Hopewell VA, General Obligation 5.875%, 7/15/34 Town of Leesburg VA, General Obligation 5%, 1/15/41 County of Loudoun VA, General Obligation (Prerefunded 12/01/17 @ 100) 5%, 12/1/18 County of Loudoun VA, General Obligation 5%, 10/1/13 County of Prince George VA, General Obligation (ASSURED GTY ) 5%, 2/1/20 City of Richmond VA, General Obligation (AGM) 5%, 7/15/23 Commonwealth of Virginia, General Obligation 5%, 6/1/26 Commonwealth of Virginia, General Obligation 5%, 6/1/27 Medical - 9.4% Augusta County Industrial Development Authority, 5.25%, 9/1/20 Charlotte County Industrial Development Authority/VA, 5%, 9/1/16 Henrico County Economic Development Authority, (NATL-RE) 6%, 8/15/16 Roanoke Economic Development Authority, (Escrowed To Maturity) (NATL-RE) 6.125%, 7/1/17 Multifamily Housing - 7.1% Fairfax County Redevelopment & Housing Authority, 4.75%, 10/1/36 Fairfax County Redevelopment & Housing Authority, 5%, 10/1/39 Suffolk Redevelopment & Housing Authority, 5.6%, 2/1/33 Virginia Housing Development Authority, 4.8%, 10/1/39 Pollution - 4.4% Southeastern Public Service Authority, (Escrowed To Maturity) (AMBAC) 5%, 7/1/15 Southeastern Public Service Authority, (Escrowed To Maturity) (AMBAC) 5%, 7/1/15 Power - 3.8% Chesterfield County Economic Development Authority, 5%, 5/1/23 Puerto Rico Electric Power Authority, (BHAC-CR MBIA-RE FGIC) 5.25%, 7/1/24 Transportation - 1.4% Puerto Rico Highway & Transportation Authority, (ASSURED GTY) 5.25%, 7/1/34 Richmond Metropolitan Authority, (Escrowed To Maturity) (NATL-RE FGIC) 5.25%, 7/15/22 Richmond Metropolitan Authority, (NATL-RE FGIC) 5.25%, 7/15/22 Utilities - 3.9% City of Richmond VA, (AGM) 4.5%, 1/15/33 Water - 16.1% Fairfax County Water Authority, 5.25%, 4/1/23 Frederick-Winchester Service Authority, (AMBAC) 5%, 10/1/15 Hampton Roads Sanitation District, 5%, 4/1/33 Henry County Public Service Authority, (AGM) 5.25%, 11/15/13 Henry County Public Service Authority, (AGM) 5.25%, 11/15/15 City of Norfolk VA Water Revenue, (NATL-RE) 5.9%, 11/1/25 Upper Occoquan Sewage Authority, (NATL-RE) 5.15%, 7/1/20 Virginia Resources Authority, 5%, 10/1/27 Virginia Resources Authority, 5%, 11/1/31 TOTAL INVESTMENTS - 98.2% (Cost $23,174,668) NET OTHER ASSETS AND LIABILITIES - 1.8% TOTAL ASSETS - 100% AGM: Assured Guaranty Municipal Corp. AMBAC: AMBAC Indemnity Corp. ASSURED GTY: Assured Guaranty - BHAC-CR: Berkshire Hathaway Assuranty Corp. FGIC: Financial Guaranty Insurance Co. MBIA-RE: MBIA Insurance Corp. NATL-RE: National Public Finance Guarantee Corp. ST APPROP: State Appropriations XLCA: XL Capital Assuranty See Notes to Portfolio of Investments. Notes to Portfolio of Investments 1. Portfolio Valuation: Securities having maturities of 60 days or less are valued at amortized cost, which approximates market value.Securities having longer maturities, for which quotations are readily available, are valued at the mean between their closing bid and ask prices.Securities for which market quotations are not readily available are valued at their fair value as determined in good faith under procedures approved by the Board of Trustees. Each fund has adopted the Financial Accounting Standards Board (“FASB”) applicable guidance on fair value measurements.Fair value is defined as the price that each fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy is used to maximize the use of observable market data “inputs” and minimize the use of unobservable “inputs” and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rate volatilities, prepayment speeds, credit risk, benchmark yields, transactions, bids, offers, new issues, spreads and other relationships observed in the markets among comparable securities, underlying equity of the issuer; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data, etc.) Level 3 – Significant Unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The valuation techniques used by the funds to measure fair value for the period ended December 31, 2011 maximized the use of observable inputs and minimized the use of unobservable inputs.As of December 31, 2011, none of the funds held securities deemed as a Level 3. The following is a summary of the inputs used s of December 31, 2011 in valuing the funds’ investments carried at fair value. Quoted Prices in Active Markets for Identical Investments Significant Other Observable Inputs Significant Unobservable Inputs Level 1 Level 2 Level 3 Value at 12/31/11 National Fund Long Term Municipal Bonds $- $- Total $- $- Virginia Fund Long Term Municipal Bonds $- $- Total $- $- The funds have adopted the Accounting Standard Update, Fair Value Measurements and Disclosures; Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions, ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009, however, the requirement to provide the Level 3 activity for purchases, sales, issuance and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. There were no transfers between classification levels during the period ended December 31, 2011. Derivatives:The Funds adopted guidance intended to enhance financial statement disclosures for derivative instruments and hedging activities. Investment Transactions: Investment transactions are recorded on a trade date basis. The cost of investments sold is determined on the identified cost basis for financial statement and federal income tax purposes. Item 2. Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer determined that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act") are effective, based on their evaluation of these controls and procedures within 90 days of the date of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act. There were no significant changes in the Trust’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation. The officers identified no significant deficiencies or material weaknesses. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Madison Mosaic Tax-Free Trust By: (signature) W. Richard Mason, Chief Compliance Officer Date: February 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: (signature) Katherine L. Frank, Principal Executive Officer Date: February 27, 2012 By: (signature) Greg Hoppe, Principal Financial Officer Date: February 27, 2012
